 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:18-cv-0957-KJM-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    SACRAMENTO COUNTY,
15                       Defendant.
16

17           Plaintiff, a former county jail inmate and now a state prisoner, proceeds pro se with this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 28, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.

27   /////

28   /////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 28, 2019, are adopted in full;
 3          2. Plaintiff’s complaint (ECF No. 1) is dismissed, and plaintiff is granted leave to
 4   amend within 30 days of this order, only as to the excessive force claim;
 5          3. Plaintiff is warned that failure to file an amended complaint that complies with
 6   this order may result in the dismissal of this action;
 7          4. The Clerk of Court is directed to send plaintiff a new form for use in filing an amended
 8   civil rights complaint; and
 9          5. This case is referred back to the assigned magistrate judge for all further pretrial
10   proceedings.
11   DATED: August 19, 2019.
12
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
